Citation Nr: 1301961	
Decision Date: 01/17/13    Archive Date: 01/23/13

DOCKET NO.  07-35 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent disabling, for the period prior to April 7, 2011, and in excess of 70 percent disabling, for the period beginning April 7, 2011, for posttraumatic stress disorder (PTSD).

2.  Entitlement to special monthly compensation (SMC) pursuant to 38 U.S.C.A. § 1114(s).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse



ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In March 2009 the Veteran and the Veteran's Spouse testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims folder.

This case was previously before the Board in March 2009 and February 2011 when it was remanded for further development.

In a RO rating decision dated in April 2012, the Veteran was granted an evaluation of 70 percent disabling for PTSD, effective April 7, 2011, and was granted entitlement to a TDIU effective April 7, 2011.  As the increase in the evaluation for the Veteran's PTSD does not represent the maximum rating available for the condition, the Veteran's claim for a higher initial evaluation remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  However, as entitlement to a TDIU was granted and as the Veteran has not appealed the effective date assigned for the grant of entitlement to a TDIU, this issue is no longer before the Board on appeal.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barerra v. Gober, 112 F.3d 1030 (1997).

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has noted that VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement special monthly compensation (SMC ) under 38 U.S.C.A § 1114.  See Bradley, 22 Vet. App. 280, 294 (2008) (finding that SMC  "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim").  Accordingly, the issue of entitlement to SMC is also on appeal before the Board as reflected on the title page.


FINDINGS OF FACT

1.  During the period on appeal prior to April 7, 2011, the Veteran's PTSD manifested symptoms of nightmares, suicidal ideation, difficulty sleeping, difficulty with concentration, avoidance of eye contact, difficulty with memory, depressed mood, and anxiety.

2.  At no point during the period on appeal has the Veteran's PTSD manifested total occupational and social impairment.

3.  VA established the Veteran's entitlement to a TDIU due solely to his service-connected PTSD disability, effective April 7, 2011.

4.  Service connection is in effect for diabetes mellitus, type II; tinnitus; peripheral neuropathy, left upper extremity associated with diabetes mellitus, type II; peripheral neuropathy, right upper extremity associated with diabetes mellitus, type II; peripheral neuropathy, left lower extremity associated with diabetes mellitus, type II; peripheral neuropathy, right lower extremity associated with diabetes mellitus, type II; and bilateral hearing loss, which have a combined rating of 60 percent disabling effective December 9, 2006.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 70 percent disabling, and no higher, for the period prior to April 7, 2011, for PTSD, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2012).

2.  The criteria for an evaluation in excess of 70 percent disabling, for the period beginning April 7, 2011, for PTSD, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2012).

3.  The criteria for special monthly compensation at the housebound rate, effective April 7, 2011, have been met.  38 U.S.C.A. §§ 1114(s), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.350 (2011)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Veteran is challenging the initial rating assignment of his service-connected disability.  Once service connection has been granted, the context in which the claim initially arose, the claim has been substantiated; therefore, additional VCAA notice under § 5103(a) is not required because the initial intended purpose of the notice has been fulfilled, so any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, thereafter, once a notice of disagreement (NOD) has been filed, for example contesting a downstream issue such as the initial rating assigned for the disability, only the notice requirements for a rating decision and statement of the case (SOC) described in 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision with respect to downstream elements of the claim.  38 C.F.R. § 3.159(b)(3).  The RO has provided the Veteran the required SOC discussing the reasons and bases for not assigning a higher initial rating and citing the applicable statutes and regulations.  Thus, VA's duty to notify in this case has been satisfied.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records.  Records regarding an application for Social Security Administration (SSA) benefits have been obtained and associated with the claims file.  The Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  The appellant was afforded VA medical examinations in December 2006, March 2010, and April 2011.

In May 2009 the Board remanded the claim of entitlement to a higher evaluation for PTSD for additional VA treatment records to be obtained and associated with the claims file and for the Veteran to be afforded a VA medical examination.  Subsequently, additional VA treatment records were obtained and associated with the claims file and the Veteran was afforded a VA medical examination in March 2010.

In February 2011 the Board remanded the claims for additional VA treatment records to be obtained and associated with the claims file, for records regarding the Veteran's application for Social Security Administration (SSA) benefits to be obtained and associated with the claims file, and for the Veteran to be afforded a VA medical examination.  Subsequently, additional VA treatment records were obtained and associated with the claims file and the Veteran was afforded a VA medical examination in April 2011.

The Board acknowledges that VA treatment records dated in 2010 indicate that the Veteran underwent group therapy at the Lakeland Community Based Outpatient Clinic.  Review of the claims file does not reveal that any records regarding this treatment have been obtained and associated with the claims file.  However, the Board below is granting the Veteran entitlement to an evaluation of 70 percent disabling, for the period prior to April 7, 2011.  As the Veteran has reported consistently throughout the period on appeal that he is married and has been accompanied to his treatments by his wife, the Veteran does not have complete social impairment and, therefore, cannot satisfy the 100 schedular criteria.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2012).  Therefore, the Board finds it unnecessary to remand for these records.  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).

Therefore, based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court held in Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010) that there are two duties imposed by 38 C.F.R. 3.103(c)(2), (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked-are not impacted by the Veteran's receipt of a VCAA-compliant notice letter.

Here, during the hearing, although the Veterans Law Judge did not explicitly note the bases of the prior determinations or note the elements that were lacking to substantiate the Veteran's claims, the Veteran's representative demonstrated actually knowledge of this information.  The representative's questions specifically elicited responses designed to show that the Veteran's PTSD was more severe than evaluated.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (explaining that actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim.)  Accordingly, the Veteran is not shown to be prejudiced on this basis.  

In addition, the Veterans Law Judge sought to identify any pertinent, outstanding evidence that might have been overlooked.  The Veterans Law Judge specifically asked the Veteran where he received his treatment.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

II.  Higher Evaluation

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, concerning the claim for PTSD, the Board notes that the Veteran is appealing the initial assignment of a disability rating, and as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The Veteran seeks entitlement to an evaluation in excess of 30 percent disabling, for the period prior to April 7, 2011, and in excess of 70 percent disabling, for the period beginning April 7, 2011, for PTSD.  The Veteran's service-connected PTSD is currently rated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under this diagnostic code provision, a 50 percent disability rating is warranted when occupational and social impairment is found with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A maximum 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  Id.

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  

A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.

The Board notes that an evaluation shall be based on all the evidence of record that bears on occupational and social impairment, rather than solely on an examiner's assessment of the level of disability at the moment of examination.  38 C.F.R. § 4.126(a) (2012).

In November 2005 the Veteran was noted to have no suicidal or homicidal ideation or intent.  There was no psychosis or mania.  The Veteran was diagnosed with major depressive disorder, PTSD, and alcohol dependence and assigned a GAF score of 53.

In December 2005 the Veteran was noted to have difficulty maintaining employment.  He was dressed comfortably and was wearing sunglasses.  Hygiene and grooming were good.  He related in a guarded manner and speech was of average rate, volume, and pitch.  The content of speech was coherent.  Mood was depressed and affect was flat.  He was alert and oriented to person place time and situation and his memory appeared intact.  There was no indication of delusional thought processes.  The Veteran endorsed visual hallucinations in his peripheral vision.  He denied suicidal and homicidal thoughts.  The Veteran was diagnosed with anxiety disorder, depression, alcohol abuse and assigned a GAF score of 53.

In January 2006 the Veteran was noted to be appropriately dressed and groomed.  He wore sunglasses and had good eye contact.  He was oriented times four and his speech was regular in rate, tone, and volume.  There were no overt psychotic process of thought disorder.  His mood was depressed with restricted affect range.  His insight and judgment were good and there was no homicidal or suicidal ideation, plan, or intent.  The Veteran denied hallucinations or paranoia as well as manic episodes.  The Veteran was diagnosed with depressive disorder, rule out major depressive disorder, PTSD, and alcohol dependence and assigned a GAF score of 52 and subsequently 53.

In February 2006, March 2006 and May 2006 the Veteran was noted to be unemployed.  He was alert and oriented in all four spheres.  Speech was regular in rate, tone and volume.  There were no overt signs of psychotic process or thought disorder.  His mood was dysphoric with a restricted affective range.  The Veteran's insight and judgment were good.  He denied homicidal and suicidal ideation, plan, intent.  He denied history of hallucinations or paranoia as well as experience of manic episodes.  The Veteran's symptoms were noted to be depression, low mood, little to no energy, no motivation, problems sleeping, appetite problems, and difficulty relating to others.  He had nightmares every night and was hypervigilent and desired to be alone all the time.  The Veteran was diagnosed with PTSD, alcohol dependence, depressive disorder, and rule out major depressive disorder and was assigned GAF scores of 52, 53, and 53 respectively.

After a substantially similar mental status examination, in June 2006 the Veteran was assigned a GAF score of 58.

In a statement dated in June 2006, a VA psychiatrist stated that the Veteran frequently experienced depressed mood, significant irritability, decreased energy, decreased motivation, a lack of attention and concentration, and difficulty with memory at times.  The Veteran was reported to be socially isolative at times, primarily because of his anger.  The psychiatrist reported that the Veteran's symptoms continue to significantly impact the Veteran's overall functioning.

The Veteran underwent an outpatient psychology evaluation in September 2006.  The Veteran was noted to be unaccompanied and appropriately dressed and groomed.  He wore sunglasses throughout the session and ambulated without assistance.  His speech was regular in rate, tone, and volume.  He had no overt signs of psychotic process or thought disorder.  The Veteran's mood was dysphoric with a restricted affect range.  His insight and judgment were good and he denied current homicidal and suicidal ideation, plan, or intent.  The Veteran denied any history of audio, visual, and tactile hallucinations or paranoia as well as any manic episodes.  The Veteran reported that he had nightmares and night sweats, decreased motivation and energy, and to not be sleeping well.  He was diagnosed with PTSD, alcohol dependence, depressive disorder, and rule out major depressive disorder.  The Veteran was assigned a GAF score of 58.

In October 2006 the Veteran was noted to have a depressed mood with flat, constricted affect.  He had a guarded demeanor, was casually groomed, and made no direct eye contact.  He wore sunglasses throughout the appointment.  His speech was clear and there was no evidence of psychosis.  He denied suicidal and homicidal ideation.  The Veteran was assessed as stable with no acute distress and was assigned a GAF score of 57.

In a statement from a VA psychiatrist received in November 2006 the Veteran was noted to meet the criteria for PTSD and major depressive disorder.  The Veteran was noted to frequently experience nightmares and night sweats.  The Veteran also experienced flashbacks.  He displayed hypervigilence and was startled easily by noises in his environment.  The Veteran had difficulty concentrating and found it hard, at times, to remember things.  He was socially isolative and did not trust the motives of others.  He experienced decreased energy and a loss of interest in pleasurable activities.  The Veteran's symptoms were noted to significantly impact the Veteran's overall functioning.

The Veteran was afforded a VA Compensation and Pension (C&P) PTSD examination in December 2006.  The Veteran reported that he reexperienced his stressor events with nightmares.  He reported hypervigilence, difficulty sleeping, irritability, anger outbursts, and a sense of feeling on the edge at all times.  The Veteran reported avoidance behaviors.  He avoided social contacts.  He reported that his symptoms were daily and moderate.  The Veteran indicated that he worked steadily doing yardwork for friends a few times a week.  The Veteran had no history of suicide attempts.  His overall current psychosocial function status was fair in employment, physical health, and leisure pursuits, and good in routine responsibilities of self care, family role functioning, and social/interpersonal relationships.

Mental status examination revealed no impairment of thought process or communication, no delusions or hallucinations, good eye contact, no inappropriate behavior, and no suicidal or homicidal thoughts.  The Veteran was noted to appear to be able to maintain minimal personal hygiene and attend to the basic activities of daily living.  He was oriented to person, place, and time, and did not display any memory loss or impairment.  He did not display any obsessive or ritualistic behavior and displayed a normal rate and flow of speech.  The Veteran did not have any panic attacks.  He had mild symptoms of depression with problems with appetite, poor energy, and lack of sleep.  He did not have poor impulse control.  He had sleep impairment but it did not interfere with daytime activities, employability, or job performance.  The Veteran did not display any mood disorders, somatoform disorders, or any personality disorders.  The Veteran was diagnosed with PTSD and assigned a GAF score of 53.  The examiner noted that the Veteran's alcohol dependence was as likely as not a direct result of the Veteran's attempt to cope with his PTSD symptoms and still be functional.  The examiner noted that the Veteran was employable from a psychiatric standpoint.

In treatment notes dated May 2006 to September 2006, the Veteran was noted to be appropriately dressed and groomed, to wear his sunglasses throughout his sessions, to be alert and oriented in all four spheres, to have speech of regular rate, tone, and volume, and no overt signs of psychotic process or thought disorder.  He had a dysphoric mood with restricted affect range.  He had good insight and judgment.  The Veteran denied suicidal and homicidal ideation, plan, or intent.  He denied history of hallucinations and paranoia and experience of manic episodes.  The Veteran was diagnosed with major depressive disorder, PTSD, and alcohol dependence and assigned GAF scores of 53, 58, and 58.

Subsequently in September 2006 the Veteran was noted to have a depressed mood with restricted affect range.  He wore dark sunglasses and was pleasant, cooperative, and well groomed.  His speech was clear and there was no evidence of psychosis.  He denied homicidal ideation.  He had passive suicidal ideation at times; but, denied intent or plan.  He had fair judgment and insight.  The Veteran was assigned a GAF score of 56.

In October 2006 the Veteran was noted to have nightmares every night and on and off sleeping.  He had intermittent sleep during the day.  He denied suicidal and homicidal ideation.  He had depressed mood with flat, constricted affect.  He had a guarded demeanor, was casually groomed, made no direct eye contact, and had clear speech.  There was no evidence of psychosis.  The Veteran denied suicidal and homicidal ideation.  The Veteran was diagnosed with major depressive disorder, PTSD, and alcohol dependence and assigned a GAF score of 57.

In November 2006 the Veteran reported that most days he sat alone in his yard.  He indicated that his sleep continued to be poor, delayed onset and interrupted by one to four nightmares.  He complained of significant daytime fatigue and continued drinking.  He spent Thanksgiving with his wife who was noted to be his sole source of socialization.  

In another VA treatment note dated in November 2006 the Veteran was noted to be appropriately dressed and groomed and to wear sunglasses throughout the session.  His speech was regular in rate and tone but soft in volume.  There were no overt signs of psychotic process or thought disorder.  His mood was euthymic with a congruent affect and his insight and judgment were good.  The Veteran denied current homicidal and suicidal ideation, plan, or intent.  He denied history of hallucinations or paranoia as well as the experience of manic episodes.  The Veteran was diagnosed with depressive disorder, PTSD, and alcohol dependence and assigned a GAF score of 58.

In January 2007 the Veteran was noted to have sleep difficulties and nightmares.  He reported that his nightmares had decreased in frequency and intensity.  He had some daytime grogginess.  The Veteran reported that he was distressed by the indication in the VA C&P report of "good eye contact" as he wore dark sunglasses throughout the examination and "did not look at her."  The provider indicated that the Veteran may no eye contact during his appointments.  He did not feel like he could communicate with people.  The Veteran was noted to have a depressed mood with congruent affect, to be casually groomed, and to make no eye contact.  He had clear speech and goal directed thinking.  There was no evidence of psychosis.  He denied suicidal and homicidal ideation.  The Veteran was diagnosed with major depressive disorder, PTSD, and alcohol dependence and assigned a GAF score of 56.

In a treatment note, dated in February 2007, the Veteran was noted to be unemployed.  The Veteran indicated that he felt a lot of stress and that he isolated more, slept frequently, had a decreased appetite, problems with concentration and had difficulty remembering things.  He also noted that he did not seem to care about anything anymore and became angry and frustrated much easier.  He acknowledged periodic suicidal ideation but denied plan or intent.  He was appropriately dressed and groomed and wore sunglasses throughout the session.  His speech was regular in rate and tone but was noted to be soft in volume.  He had no signs of psychotic process or thought disorder.  His mood was depressed with a congruent affect.  His insight and judgment were fair.  The Veteran was diagnosed with PTSD, major depressive disorder, and alcohol dependence and assigned a GAF score of 56.

In a treatment note, dated in March 2007, the Veteran was noted to have a depressed mood with congruent affect, to be casually groomed, and to make no eye contact.  He had clear speech and goal directed thinking.  There was no evidence of psychosis.  He denied suicidal and homicidal ideation.  The Veteran was diagnosed with major depressive disorder, PTSD, and alcohol dependence and assigned a GAF score of 55.

In a treatment note, dated in April 2007, the Veteran was reported to have a dysphoric mood with congruent affect, to be casually groomed, and to have consistent eye contact.  He had clear speech and goal directed thinking.  There was no evidence of psychosis.  He denied suicidal and homicidal ideation.  The Veteran was diagnosed with major depressive disorder, PTSD, and alcohol dependence and assigned a GAF score of 55.

Subsequently, in April 2007 the Veteran admitted to suicidal ideation.  He was noted to wear sunglasses and a baseball cap pulled down close to his eyes throughout the session.  He responded to questions but was limited in his spontaneous speech.  He tightly grasped his hands together in his lap throughout the session, often times appearing to rather forcibly squeeze them together.  His energy level was unremarkable, his appearance was appropriately groomed wearing casual clothing, and he was oriented times four.  He had no deficits in attention, concentration, or memory.  His mood was depressed and his affect was mood congruent.  He had normal rate, tone, and volume of speech.  His language was coherent and relevant.  His thought was logical and goal oriented and there was no evidence of thought disorder.  There was no tangentiality, circumstantiality, loose association, or flight of ideas.  He had suicidal ideation; but, no plan or intent.  He had no homicidal ideation, plan, or intent.  His interaction was guarded and cooperative.  He had good insight and judgment.  The Veteran was diagnosed with PTSD, major depressive disorder, and alcohol dependence and assigned a GAF score of 54.

In May 2007 the Veteran was noted to wear a baseball cap pulled down close to his eyes and sunglasses throughout the session.  His eye contact was poor and he wrung his hands.  His energy level was low and there was no psychomotor agitation.  He was appropriately groomed wearing casual clothing.  He was oriented times four and had no deficits with attention, concentration, or memory.  The Veteran stated that his mood was "not good."  His affect was mood depressed and restricted.  He had normal rate, tone, and volume of speech.  His language was spontaneous, coherent, and relevant.  He had no hallucinations or delusions.  His thought was logical and goal oriented and there was no evidence of thought disorder.  There was no tangentiality, circumstantiality, loose association, or flight of ideas.  He had passive suicidal ideation; but, no plan or intent.  He had no homicidal ideation, plan, or intent.  His interaction was guarded and cooperative.  He had fair insight and judgment.  The Veteran was diagnosed with PTSD, major depressive disorder, and alcohol dependence and assigned a GAF score of 54.

The Veteran's spouse reported in a letter received in June 2007 that the Veteran had an extremely hard time being in a group of people.  He has a stockade fence around their entire house so that he does not have to deal with the neighbors.  She stated that they had no social life, that they do not go out to eat, and that she does all of the shopping.  She reported that the Veteran has a great deal of anger and mistrust for people.  The Veteran's spouse indicated that the Veteran does odd jobs and that his income helps to pay the bills; however, she stated that he could not do a job that required dealing with people and cannot be around people.

In June 2007 the Veteran was noted to present with a depressed mood with congruent affect.  He was casually groomed, made no eye contact, and had soft, clear speech.  The Veteran had goal directed thinking and no evidence of psychosis.  He denied suicidal and homicidal ideation.  The Veteran was diagnosed with major depression, PTSD, and alcohol dependence and assigned a GAF score of 55.

In a July 2007 VA psychology note the Veteran was reported to wear a baseball hat low covering his eyes and sunglasses throughout the examination.  He had poor eye contact.  His energy level was normal with no psychomotor agitation.  He was appropriately groomed wearing casual clothing.  He was oriented times four.  He had no deficits in attention and concentration.  He had no deficits with memory.  His mood was depressed and his affect was depressed and restricted.  His speech was normal in rate, tone, and volume.  His language was spontaneous, coherent, and relevant.  There were no hallucinations or delusions.  His form of thought was logical and goal oriented.  There was no evidence of thought disorder.  He had occasional passive suicidal ideation with no plan or intent.  He had no homicidal ideation, plan, or intent.  The Veteran was cooperative and guarded.  His insight and judgment were fair.  The Veteran was diagnosed with PTSD, major depressive disorder, and alcohol dependence and assigned a GAF score of 50.

In a August 2007 VA psychology note the Veteran was reported to feel tired all the time.  He indicated that he stopped taking all of his medications because he believed they were making him tired.  He stated that he had abstained from alcohol for the prior three days but felt tempted to relapse.  His appetite was unchanged.  He had a decrease in his concentration and a lack of interest in previously pleasurable activities.  He reported interrupted sleep each night.  He stated that he awoke from nightmares feeling anxious and sweating and coped by consuming two to three alcoholic drinks.  The Veteran reported experiencing intrusive thoughts during the day, visual hallucinations where he sees people in his peripheral vision, and olfactory hallucinations where he smells gun powder.  He indicated that these were causing him more distress recently.  The Veteran had avoidance of talking about his memories.  He denied suicidal ideation or plan; however, indicated that his last suicidal ideation was three to four months prior.  

Examination revealed the Veteran to be appropriately, casually dressed and have good hygiene.  He wore a baseball hat low covering his eyes and wore sunglasses throughout the session.  He arrived on time for the scheduled appointment, engaged in conversation, and avoided eye contact.  His mood was depressed, anxious talking about his PTSD symptoms.  His affect was appropriately matched to his mood.  He had a slight delay in responding; but, had normal, fluid pace to his speech.  His thought process was appropriate and he appeared to be able to track the conversation.  His thought content was appropriate throughout the session.  There was no evidence of any hallucinations or delusions.  He denied suicidal ideation and there was no evidence of homicidal ideation.  He was oriented times four and his cognition was within normal limits.  He had moderate awareness of self and acceptance of problems.  The Veteran was diagnosed with PTSD, chronic; major depressive disorder, recurrent, moderate; and alcohol dependence.  The Veteran was assigned a GAF score of 51.

In October 2007 the Veteran was noted to be appropriately and casually dressed with good hygiene.  He engaged in conversation by answering questions but had minimal initiation of conversation.  He appeared lethargic with psychomotor agitation.  He avoided eye contact.  The Veteran's mood was depressed and his affect matched his mood.  There was a slight delay in the Veteran's speech but it was normal, fluid pace, and soft but audible.  His thought process was slowed by appropriate.  He was able to track the conversation.  There was no evidence of any hallucinations or delusions.  He denied suicidal ideation and there was no evidence of any homicidal ideation.  He was oriented times four and his cognition was within normal limits.  He had moderate awareness of self/acceptance of problems.  The Veteran was diagnosed with PTSD, major depressive disorder, and alcohol dependence, and was assigned a GAF score of 51.

Later in October 2007 the Veteran was assigned a GAF score of 55.

In a statement dated in November 2007, the wife of the Veteran reported that the Veteran had horrific nightmares, wears dark sunglasses all the time, gets upset and violent at almost nothing, and does not get along with other people and most of his family.  She indicated that he almost completely quit eating.  She reported that the Veteran worked a couple of hours a week pulling weeds and picking up trash from a parking lot for a doctor that felt sorry for him.  

In February 2008 the Veteran reported nightmares.  He denied conflict with his wife.  He had a depressed mood with congruent affect.  He was casually groomed, had no eye contact, and had clear speech and goal directed thinking.  The Veteran had no evidence of psychosis and denied suicidal ideation and homicidal ideation.  The Veteran was diagnosed with PTSD, major depressive disorder, and alcohol dependence and was assigned a GAF score of 55.

In April 2008 the Veteran was noted to be appropriately and casually dressed with good hygiene.  He moderately engaged in conversation.  He appeared lethargic with psychomotor movement.  He avoided eye contact.  The Veteran's mood was depressed and his affect matched his mood.  There was a slight delay in the Veteran's speech but it was normal, fluid pace, and soft but audible.  His thought process was slowed by appropriate and he appeared able to track the conversation.  His thought content was appropriate.  There was no evidence of any hallucinations or delusions.  He denied suicidal ideation and there was no evidence of any homicidal ideation.  He was oriented times four and his cognition was within normal limits.  He had moderate awareness of self/acceptance of problems.  The Veteran was diagnosed with PTSD, major depressive disorder, and alcohol dependence, and assigned a GAF score of 51.

Later in April 2008 the Veteran was assigned a GAF score of 55.

In May 2008 and July 2008 the Veteran was noted to be appropriately and casually dressed with good hygiene.  He moderately engaged in conversation.  He avoided eye contact.  The Veteran's mood was depressed and his affect was depressed with constricted range.  There was a slight slow pace in the Veteran's speech but it was within the normal range and fluid.  His thought process was appropriate.  His thought content was appropriate.  There was no evidence of any hallucinations or delusions.  He denied suicidal ideation and there was no evidence of any homicidal ideation.  He was oriented times four and his cognition was within normal limits.  He had moderate awareness of self/acceptance of problems.  The Veteran was diagnosed with PTSD and alcohol dependence, and was assigned a GAF score of 53.

In another July 2008 treatment note the Veteran was assigned a GAF score of 55.

In August 2008 the Veteran was noted to be appropriately and casually dressed with good hygiene.  He engaged in conversation.  He avoided eye contact and wrung his hands together throughout the session.  The Veteran's mood was depressed and anxious and his affect was depressed with constricted range.  There was a slight slow pace in the Veteran's speech but it was within the normal range and fluid.  His thought process was appropriate.  His thought content was appropriate.  There was no evidence of any hallucinations or delusions.  He denied suicidal ideation and there was no evidence of any homicidal ideation.  He was oriented times four and his cognition was within normal limits.  He had moderate awareness of self/acceptance of problems.  The Veteran was diagnosed with PTSD and alcohol dependence, and was assigned a GAF score of 53.

In two September 2008 treatment notes the Veteran was noted to be appropriately and casually dressed with good hygiene.  He engaged in conversation and nervously wrung his hands together at the beginning of the session.  He avoided eye contact.  The Veteran's mood was depressed and anxious and his affect was depressed with constricted range.  There was a slight slow pace in the Veteran's speech but it was within the normal range and fluid.  His thought process was appropriate.  His thought content was appropriate.  There was no evidence of any hallucinations or delusions.  The Veteran reported fleeting suicidal ideation without plan or intent and there was no evidence of any homicidal ideation.  He was oriented times four and his cognition was within normal limits.  He had moderate awareness of self/acceptance of problems.  The Veteran was diagnosed with PTSD and alcohol dependence, and assigned a GAF scores of 53 and 54.

In October 2008 the Veteran was noted to be appropriately and casually dressed with good hygiene.  He engaged in conversation.  He avoided eye contact and nervously wrung his hands together at the beginning of the session.  The Veteran's mood was depressed and anxious and his affect was depressed with constricted range.  There was a slight slow pace in the Veteran's speech but it was within the normal range and fluid.  His thought process was appropriate.  His thought content was appropriate.  There was no evidence of any hallucinations or delusions.  The Veteran reported fleeting suicidal ideation without plan or intent and there was no evidence of any homicidal ideation.  He was oriented times four and his cognition was within normal limits.  He had moderate awareness of self/acceptance of problems.  The Veteran was diagnosed with PTSD and alcohol dependence, and assigned a GAF score of 54.

In November 2008 the Veteran was reported to have moderate hygiene and to deny suicidal ideation but otherwise his condition was unchanged.  In another November 2008 treatment note the Veteran was assigned a GAF score of 55.

In a statement dated in December 2008 the Veteran reported that he was not employable and had not had gainful employment in over 23 years due to his PTSD condition.  He admitted to suicidal ideations but has not acted upon them.

In December 2008 the Veteran was noted to be appropriately and casually dressed with good hygiene.  He engaged in conversation.  He avoided eye contact.  The Veteran's mood was depressed and anxious and his affect was depressed with constricted range.  The Veteran's speech was normal in rate and volume but was relatively monotone.  His thought process was appropriate.  His thought content was appropriate.  There was no evidence of any hallucinations or delusions.  The Veteran reported no suicidal ideation and there was no evidence of any homicidal ideation.  He was oriented times four and his cognition was within normal limits.  He had moderate awareness of self/acceptance of problems.  The Veteran was diagnosed with PTSD and alcohol dependence, and was assigned a GAF score of 54.

In subsequent treatment notes in December 2008 the Veteran was assigned a GAF score of 52.  In January 2009 the Veteran was assigned GAF scores of 52 and 56.  In February 2009 and March 2009 the Veteran was assigned a GAF score of 50.

In multiple treatment notes dated in March 2009, April 2009, May 2009, June 2009, July 2009, and August 2009 the Veteran was noted to be appropriately and casually dressed with adequate hygiene.  He engaged in conversation.  He avoided eye contact.  The Veteran's mood was depressed and anxious and his affect matched the mood.  The Veteran's speech was normal in rate with a soft tone and volume.  His thought process was appropriate.  His thought content was appropriate.  There was no evidence of any hallucinations or delusions.  The Veteran reported no suicidal ideation and there was no evidence of any homicidal ideation.  He was oriented times four and his cognition was within normal limits.  He had moderate awareness of self/acceptance of problems.  The Veteran was diagnosed with PTSD and alcohol dependence, and assigned GAF scores ranging from 50 to 52. 

In August 2009 the Veteran was noted to rock back and forward quickly and wring hands quickly, to have an increased heart-rate, and increased rate and intensity of breathing suggesting anxiety.

In other treatment notes dated in March 2009, April 2009, and May 2009 the Veteran was assigned a GAF score of 55.

At a hearing in March 2009 before the undersigned Veterans Law Judge the Veteran reported that he had not had a job since the 1980s and that he had suicidal thoughts and had acted on his suicidal thoughts prior to Christmas.  He stated that he had obsessional rituals that interfered with his daily routine.  The Veteran reported that he sometimes carried a gun while around the house and that he does not go out in public.  He reported panic attacks up to four or five times a day.  He stated that he takes a bath every now and then and changes his clothes when his wife requests that he do so.  The Veteran indicated that he did not have any friends.  He reported that he has been married three times.  The Veteran's spouse indicated that the Veteran was angry all the time.

In a VA psychologist statement, dated in June 2009, the Veteran was noted to receive therapy once a week.  The Veteran was reported to have nightmares and flashbacks.  He avoided stimuli associated with the trauma through avoiding thoughts, feelings, or conversations associated with the trauma.  He had markedly diminished interests or participation in daily activities, feelings of detachment or estrangement from others, restricted range of affect, and a sense of foreshortened future.  The Veteran had difficulty falling and staying asleep, difficulty concentrating, hypervigilence, and an exaggerated startle effect.  The psychologist stated that the symptoms caused clinically significant distress or impairment in social, occupational, and many other important areas of functioning.  He had depressed and anxious mood with constricted affect.  His concentration was notably distracted due to hypervigilent reactions to audible sounds outside the office.  He avoided eye contact.  His baseline level of function was minimal.  His anxiety prevented him from interacting with others and he spends most of his day alone in his back yard shed.  The psychologist stated that the Veteran's goal of driving himself to the local post office to check his mail may realistically take 12 months to accomplish.  

The Veteran's spouse reported in June 2009 that the Veteran had anxiety attacks and that he had at least 20 in the last three months and 45 in the prior six months.  

In a Mental Residual Functional Capacity Assessment performed as part of an application for SSA benefits, the Veteran was noted to not be significantly limited in the ability to remember locations and work-like procedures and understand and remember very short and simple instructions.  The Veteran was moderately limited in the ability to understand and remember detailed instructions.  The Veteran was not significantly limited in the ability to carry out very short and simple instructions, perform activities within a schedule, maintain regular attendance, and be punctual within customary tolerances, sustain an ordinary routine without special supervision, work in coordination with or proximity to others without being distracted by them, and make simple work-related decisions.  The Veteran was moderately limited in his ability to carry out detailed instructions, maintain attention and concentration for extended periods, and complete the normal workday and workweek without interruptions from psychologically based symptoms and to perform at a constant pace without an unreasonable number and length of rest periods.  The Veteran not significantly limited in the ability to ask simple questions or request assistance, accept instructions and respond appropriately to criticism from supervisors, and maintain socially appropriate behavior and to adhere to basic standards of neatness and cleanliness.  The Veteran was moderately limited in the ability to interact appropriately with the general public and get along with coworkers or peers without distracting them or exhibiting behavioral extremes.  The Veteran was not significantly limited in the ability to be aware of normal hazards and take appropriate precautions, travel in unfamiliar places or use public transportation, and set realistic goals or make plans independently of others.  He was moderately limited in his ability to respond appropriately to changes in the work setting.  The functional capacity assessment was that the Veteran can understand and recall simple but not complex instructions and can follow and execute simple but not complex decisions.  He can persist at simple and routine tasks for a regular workday at an appropriate pace and can sustain this level over days and weeks.  He had moderate limitation in the social domain and would work best in an environment in which he had limited contact with the public and reduced interpersonal demands.  He could adapt to most changes and task demands found in an unskilled work environment.

SSA records further reveal in August 2009 that the Veteran was noted to have moderate limitation in activities of daily living, maintaining social functioning, and maintaining concentration, persistence, or pace.

In a treatment note dated in August 2009 the Veteran was noted to continue to demonstrate hypervigilence during sessions triggered by noises outside the office.  He experienced a flashback during the session.  He became quickly anxious with increased rocking forward and backward in his chair, intensely wringing his hands, and increased rapid breathing that quickly became louder and heavier.  He was noted to be appropriately, casually dressed, have adequate hygiene and to wear a baseball hat low covering his eyes and sunglasses throughout the session.  He arrived on time, engaged in conversation, stared downward throughout the session and occasionally concentration/attention was distracted by errant noises outside the office.  He had mild wringing hands suggesting anxiety, avoided eye contact, was depressed and anxious, and had an affect that appropriately matched his mood.  His speech was normal in rate, soft in tone and volume.  His thought process and content were appropriate.  There was no evidence of hallucinations or delusions.  He denied suicidal ideation, plan, or intent and had no evidence of homicidal ideation.  The Veteran was oriented times four and cognition was within normal limits but distracted due to interrupted concentration from hypervigilent distractions.  He was moderately award of self/acceptance of problems.  The Veteran was diagnosed with PTSD, chronic, and alcohol dependence.  He was assigned a GAF score of 50.

Later in August 2009 the Veteran was assigned a GAF score of 52.

In September 2009 the Veteran was noted to have adequate grooming, engaged behavior, had no unusual movements, maintained eye contact, had anxious mood, and had an affect consistent with mood.  His speech was normal in rate, tone, and volume, and he had appropriate thought content and process.  There was no evidence of hallucinations or delusions.  The Veteran denied suicidal ideation and had no evidence of homicidal ideation.  He was fully oriented and had cognition within normal limits.  His insight and judgment were moderate.  He was diagnosed with PTSD and alcohol dependence.  In other treatment notes in September 2009 the Veteran was noted to have mild wringing of the hands and was assigned GAF scores of 52.

In another September 2009 treatment note the Veteran was noted to have a dysphoric mood with congruent affect.  He was casually dressed and made no eye contact.  He had clear speech and goal directed thinking.  There was no evidence of psychosis and he denied suicidal and homicidal ideation.  He was diagnosed with PTSD, major depressive disorder, and alcohol dependence and was assigned a GAF score of 56.

In a statement by a psychologist dated in September 2009 the Veteran's symptoms noted in the June 2009 statement were reiterated.

In October 2009 on mental status examination the Veteran was noted to be appropriately and casually dressed.  He had adequate hygiene and wore a baseball hat low covering his eyes.  He wore sunglasses throughout the session.  He arrived on time for the scheduled appointment, engaged in conversation, sat in a chair with his back to the wall, and stared downward throughout the session although he was noted to intently listen to the provider.  He had significant concentration distraction from errant noises outside of the office with notable anxiety.  He endured five minutes and noted to return to baseline level of anxiety upon leaving.  Psychomotor symptoms were mostly mild wringing of the hands together, increased at the end of the session.  He avoided eye contact throughout the session.  His mood was anxious, some internal pride in exposure accomplishments.  His speech was normal in rate, soft in tone and volume.  Thought process was appropriate and focused on topic, significantly distracted by audible external noises at the end of the session.  Thought content was appropriate throughout the session.  He had no evidence of hallucinations or delusions.  The Veteran denied suicidal ideation, plan, or intent.  He had no evidence of homicidal ideation.  Orientation was times four.  Cognition was within normal limits but limited due to interrupted concentration from hypervigilent distractions.  His insight and judgment were noted to be moderate awareness of self/acceptance of problems.  The Veteran was diagnosed with PTSD, chronic, and alcohol dependence.  He was assigned a GAF score of 52.

In October 2009 the Veteran indicated that he had a setback.  Mental status examination revealed the Veteran to have a dysphoric mood with congruent affect.  He was casually groomed and made no eye contact as he had on dark glasses and had his head lowered.  His speech was clear and goal directed thinking was demonstrated.  There was no evidence of psychosis.  He denied suicidal and homicidal ideation.  The Veteran was diagnosed with PTSD, major depressive disorder, moderate, and alcohol dependence.  He was assigned a GAF score of 55.

In another treatment note, dated in October 2009 the Veteran was noted to be appropriately, casually dressed.  He had adequate hygiene and wore a baseball hat low covering his eyes.  He wore sunglasses throughout the session.  He arrived on time, engaged in conversation and sat with his back to the wall.  The Veteran stared downward throughout the session though he listened intently to the provider.  Psychomotor activity was noted to be mostly mild wringing of the hands.  He avoided eye contact throughout the session.  He was anxious and showed some shame from his relapse, setback.  His affect was appropriately matched to mood and constricted range of affect.  Speech was normal in rate and soft in tone and volume.  Thought process was appropriate and focused on topic.  Thought content was appropriate throughout session.  There was no evidence of hallucinations or delusions.  He denied suicidal ideation, plan, or intent.  He had no evidence of homicidal ideation.  The Veteran was oriented times four.  Cognition was within normal limits but limited due to interrupted concentration from hypervigilent distractions.  Insight and judgment revealed moderate awareness of self/acceptance of problems.  The Veteran was diagnosed with PTSD, chronic, and alcohol dependence.  He was assigned a GAF score of 52.

In another VA treatment note dated in October 2009 and a treatment note dated in November 2009 on mental status examination the Veteran was noted to have adequate grooming and hygiene, to be dressed casually, to arrive on time for the appointment, and to be engaged.  He had no unusual movements.  He maintained eye contact throughout the session.  He wore sunglasses and a cap in every session.  His mood was angry in October 2009 and depressed and anxious in November 2009.  His affect was consistent with his mood and his speech was normal in rate, tone, and volume.  His thought process was appropriate, linear, coherent, organized, and future oriented.  There was no evidence of hallucinations or delusions.  He denied suicidal ideation and there was no evidence of homicidal ideation.  He was alert and fully oriented.  Cognition was within normal limits.  Insight and judgment revealed moderate awareness of self/acceptance of problems.  The Veteran was diagnosed with PTSD and alcohol dependence.  

In another treatment note, dated in November 2009 the Veteran was noted to be appropriately, casually dressed.  He had adequate hygiene and wore a baseball hat low covering his eyes.  He wore sunglasses throughout the session.  He arrived on time, engaged in conversation and sat with his back to the wall.  The Veteran stared downward throughout the session although he listened intently to the provider.  Psychomotor activity was noted to be mild wringing of the hands.  He avoided eye contact throughout the session.  He was anxious.  His affect was appropriately matched to mood and constricted range of affect.  Speech was normal in rate and soft in tone and volume.  Thought process was appropriate and focused on topic.  Thought content was appropriate throughout session.  There was no evidence of hallucinations or delusions.  He denied suicidal ideation, plan, or intent.  There was no evidence of homicidal ideation.  The Veteran was oriented times four.  Cognition was within normal limits but limited due to interrupted concentration from hypervigilent distractions.  Insight and judgment revealed moderate awareness of self/acceptance of problems.  The Veteran was diagnosed with PTSD, chronic, and alcohol dependence.  He was assigned a GAF score of 52.

In December 2009 the Veteran indicated that he was doing better and removed his sunglasses for the first time ever during a session.  Mental status examination revealed the Veteran to have euthymic mood with congruent affect.  Appropriate grooming and consistent eye contact was demonstrated.  Clear speech and goal directed thinking was observed.  There was no evidence of psychosis during the visit.  The Veteran denied suicidal and homicidal ideation.  The diagnosis was PTSD, major depressive disorder recurrent and moderate, and alcohol dependence.  He was assigned a GAF score of 57.

In another VA treatment note, dated in December 2009, on mental status examination the Veteran's appearance was appropriate, casually dressed in a clean red button down shirt.  He had good hygiene and wore a baseball hat but removed his sunglasses for the entire session while maintaining eye contact with the provider.  The Veteran arrived on time and engaged in conversation with greater emotion and energy level than in all past sessions.  He sat in a wheelchair against the far wall and was not distracted by external noises from outside the office.  There was no psychomotor agitation.  He made appropriate eye contact throughout the session.  His mood was pleasant, good, disbelief over his recent mood changes.  His affect appropriately matched mood and he had a good range of affect.  His speech was normal in rate, tone and volume.  Thought process was appropriate and focused on topic.  Thought content was appropriate.  There was no evidence of hallucinations or delusions.  The Veteran denied suicidal and homicidal ideation.  The Veteran was oriented times four and his cognition was within normal limits.  Insight/judgment revealed moderate awareness of self/acceptance of problems.  The diagnosis was PTSD and alcohol dependence.  He was assigned a GAF score of 52.

In another VA treatment note dated in December 2009 the Veteran reported improved ability to cope with small changes and improved relationship with his wife.  Mental status examination revealed appearance was appropriate, casually dressed in a clean red button down shirt.  He had good hygiene and wore a baseball hat but removed his sunglasses for the entire session while maintaining eye contact with the provider.  The Veteran arrived on time and engaged in conversation with good emotion and energy level.  He was not distracted by external noises from outside the office.  There was no psychomotor agitation.  He made appropriate eye contact throughout the session.  His mood was pleasant, continued disbelief over his recent mood changes.  His affect appropriately matched mood and he had a good range of affect.  His speech was normal in rate, tone and volume.  Thought process was appropriate and focused on topic.  Thought content was appropriate.  There was no evidence of hallucinations or delusions.  The Veteran denied suicidal and homicidal ideation.  The Veteran was oriented times four and his cognition was within normal limits.  Insight/judgment revealed moderate awareness of self/acceptance of problems.  The diagnosis was PTSD and alcohol dependence.  He was assigned a GAF score of 53.

Later in December 2009 and in January 2010 the Veteran indicated continued avoidance of crowded places but reported that he drove independently to the VA.  He was less anxious about familiar areas of the VA.  He was noted to have a slight reduction in overall anxiety, a restricted range of affect, and speech that was somewhat flat in tone and volume.  

In a later January 2010 VA treatment note the Veteran reported symptoms of withdrawal, isolation, depression, irritability, and worthlessness.  He had anxiety.  On mental status examination the Veteran's appearance was appropriate, casually dressed in a clean red button down shirt.  He had good hygiene and wore a baseball hat and sunglasses for the entire session.  The Veteran arrived on time and engaged in conversation with some distraction by external noises outside office.  He had continued anxious wringing of the hands together in a repetitive motion throughout the session and this was noted to be psychomotor activity.  Mostly avoided eye contact throughout the session.  His mood was anxious and his affect was anxious and restricted in range.  His speech was normal in rate and somewhat flat in tone and volume.  Thought process was appropriate and focused on topic.  Thought content was appropriate.  There was no evidence of hallucinations or delusions.  The Veteran denied suicidal and homicidal ideation.  The Veteran was oriented times four and his cognition was within normal limits.  Insight and judgment were noted to reveal moderate awareness of self/acceptance of problems.  The diagnosis was PTSD, alcohol dependence, and rule out major depressive disorder, recurrent, moderate.  He was assigned a GAF score of 50.

In January 2010 the Veteran underwent a psychiatric review in conjunction with an application for SSA benefits.  The evaluator indicated that although the Veteran may continue to experience some depression and/or anxiety at times, he remained functional from a mental health perspective.  He appeared to be socially uncomfortable but showed the ability to relate effectively when he chooses to do so.  He did not appear to be highly motivated for performing work-related activities within the home setting but he continued to drive and show the ability to perform routine tasks effectively when necessary.  

In a Mental Residual Functional Capacity Assessment performed as part of an application for SSA benefits in January 2010, the Veteran was noted to not be significantly limited in the ability to remember locations and work-like procedures, understand and remember very short and simple instructions, and understand and remember detailed instructions.  The Veteran was not significantly limited in the ability to carry out very short and simple instructions, his ability to carry out detailed instructions, perform activities within a schedule, maintain regular attendance, and be punctual within customary tolerances, sustain an ordinary routine without special supervision, work in coordination with or proximity to others without being distracted by them, and make simple work-related decisions.  The Veteran was moderately limited in the ability to maintain attention and concentration for extended periods and complete normal workday and workweek without interruptions from psychologically based symptoms and to perform at a constant pace without an unreasonable number and length of rest periods.  The Veteran not significantly limited in the ability to interact appropriately with the general public, ask simple questions or request assistance, and maintain socially appropriate behavior and to adhere to basic standards of neatness and cleanliness.  The Veteran was moderately limited in the ability to accept instructions and respond appropriately to criticism from supervisors and get along with coworkers or peers without distracting them or exhibiting behavioral extremes.  The Veteran was not significantly limited in the ability to respond appropriately to changes in the work setting, to be aware of normal hazards and take appropriate precautions, travel in unfamiliar places or use public transportation, and set realistic goals or make plans independently of others.  The functional capacity assessment was that the Veteran's condition may result in some concentration problems at times but he showed the ability to perform routine tasks on a sustained basis, if motivated.  He condition was also noted to result in some social difficulties as well as a negative reaction to criticism at times but he showed the ability to relate effectively in general.  He had adequate understanding and adaptation abilities. 

SSA records further reveal in January 2010 that the Veteran was noted to have mild impairment of activities of daily living and moderate limitation maintaining social functioning, and maintaining concentration, persistence, or pace.

In February 2010 the Veteran was noted to wait for the provider outside the waiting room which was more crowded than usual.  Later in February 2010 the Veteran was noted to have poor grooming, cognitive function below average range, hypervigilence, and avoidance of eye contact on mental status examination.  He continued to be assigned a GAF score of 50.  

In March 2010 the Veteran's grooming was adequate with trimmed facial hair; however, he remained hypervigilent and avoided eye contact.  He was assigned a GAF score of 50.  

In March 2010 the Veteran was afforded a VA C&P examination.  The Veteran reported feeling depressed, feeling hopeless, withdrawn, isolated, "sad all the time and break out crying," and poor sleep.  He did not know that he had ever been not depressed.  The severity of the depression was noted to be moderate.  The Veteran was married and indicated that his wife took care of him and that if it were not for her he would hardly be able to take care of things.  He had a limited relationship with his daughter from a previous marriage and had no significant relationship with his siblings.  He claimed to have no friends with which he socialized.  He kept the gate to his house closed so people did not visit him.  He indicated that he tried to stay away from people.  He reported that he spent his time in his shed or bedroom.  He spent his time sitting and doing nothing.  He indicated that he had no leisure activities.  He claimed to do no chores around the house and to not go shopping or any place where there are people.  There was no history of suicide attempts, violence or assaultiveness.  He had limited but good social support and claimed to have no social interactions.  

Psychiatric examination revealed the Veteran to be clean, neatly groomed, appropriately dressed, and casually dressed.  He made no eye contact and wore a baseball hat and sunglasses.  His psychomotor activity and speech were unremarkable.  Attitude was cooperative and attentive.  His affect was constricted.  Mood was dysphoric.  Attention was intact and the Veteran was oriented to person, time, and place.  Thought process and content were unremarkable.  There were no delusions and the Veteran understood the outcome of behavior.  His intelligence was average.  He understood that he had a problem.  He had no sleep impairment and he had no hallucinations.  The Veteran had no inappropriate behavior and interpreted proverbs appropriately.  He had no obsessive or ritualistic behavior.  There were no panic attacks.  Here were no homicidal thoughts.  He had suicidal thoughts.  Impulse control was good and there were no episodes of violence.  He was able to maintain minimum personal hygiene.  He had moderate problems with shopping.  His memory was normal for remote, recent, and immediate.  

PTSD symptoms were noted to be recurrent and intrusive distressing recollections of the event, including images, thoughts or perceptions, recurrent dreams of the event, intense psychological distress at exposure to internal or external cues that symbolized or resembled an aspect of the traumatic event, efforts to avoid thoughts, feelings, or conversation associated with the trauma, and markedly diminished interest or participation in significant activities.  Feeling of detachment or estrangement from others was noted.  Difficulty falling or staying asleep, irritability or outbursts of anger, hypervigilence, and exaggerated startle response were noted.  The Veteran's symptoms were noted to be chronic.  Recurrent intrusive recollections were daily and distressing dreams were nightly.  Psychological distress at exposure was noted and there was avoidance and diminished interest daily.  Feeling detached daily was noted.  It was noted that the Veteran sometimes did not have restricted range of affect.  He had nightly difficulty with sleep.  His irritability and anger were variable depending on environmental cues.  He was always hypervigilent and startle response varied with environment.  The Veteran claimed a severity of PTSD symptoms of 9 out of 10.  

The Veteran reported nightmares about Vietnam and indicated that he got nervous and spooked easily from noises and smells and sounds.  He indicated that he got very startled and jumpy by sounds; but there was no overt evidence to suggest he was experiencing any startle response during the evaluation or subsequent testing.  He claimed to carry a gun around with him to protect himself and his wife.  He reported that he did not like people to look at his face and wore his glasses all the time because he hates to see his face because "all that hell in it and guilt and sad and lonely in it."

Psychological tests were performed but the results were reported to be invalid.  The Veteran was diagnosed with alcohol dependence, alcohol induced mood disorder, and PTSD chronic.  The Veteran was assigned a GAF score of 50.  The examiner noted that he was unable to provide a GAF score for only the diagnosis of PTSD without the use of mere speculation.  

In regard to the effects of PTSD on occupational and social functioning, it was noted that there was not total occupational and social impairment.  However, there were signs and symptoms resulting in deficiencies in thinking including intrusive thoughts, poor concentration, and hypervigilence; family relations including isolation and withdrawal; work including hypervigilence and startle; and mood including depressed, anxious, and irritable.

In VA treatment notes dated in March 2010 the Veteran was noted to have adequate grooming with trimmed facial hair, casually dressed in red button down shirt, wore a baseball hat and glasses throughout the entire session.  Arrived on time and engaged in conversation and there was mild distraction by external noises outside the office.  He continued psychomotor activity of mild wringing of the hands together throughout the session.  Avoided eye contact throughout the session with a downward gaze.  His mood was anxious and dysthymic and affect was anxious, hypervigilent, with restricted range of affect, and hopeful towards treatment.  His speech was normal in rate and somewhat flat in tone and volume.  Thought process was appropriate and focused on topic and thought content was appropriate.  There was no evidence of hallucination or delusion.  He denied suicidal ideation, plan, and intent and there was no evidence of homicidal ideation.  He was oriented times four and his cognition was estimated below average range.  He had moderate awareness of self/acceptance of problems.  The Veteran was diagnosed with PTSD, chronic, alcohol dependence, and rule out major depressive disorder, recurrent, moderate.  He was assigned a GAF score of 50.

In a VA treatment note dated later in March 2010 the Veteran was noted to take his sunglasses off for thirty seconds and experienced increased anxiety.  

In another VA treatment note dated later in March 2010 the Veteran was noted to report two to four nightmares per week, noting sometimes he manages to cope by grounding himself upon waking, but others he needs beer to reduce anxiety.  He also reported avoiding sleep at night to reduce the possibility of having a nightmare, but noted falling asleep nonetheless.  He napped two to three times a day but reported the sleep as light and not refreshing, quality sleep.  

In April 2010 the Veteran was noted to have a dysphoric mood with congruent affect, appropriate grooming, no eye contact with a hat a sunglasses worn throughout the visit with head down.  There was clear speech and goal directed thinking was observed.  There was no evidence of psychosis during the visit and the Veteran denied suicidal and homicidal ideation.  The Veteran was diagnosed with PTSD, major depressive disorder recurrent, moderate, and alcohol dependence.  The Veteran was assigned a GAF score of 55.

In another treatment note, dated in April 2010, the Veteran was noted to have adequate grooming with trimmed facial hair, casually dressed in red button down shirt, wore a baseball hat and glasses throughout the entire session.  He arrived on time and engaged in conversation.  He was mildly distracted by noises from outside the office.  He was mostly calm throughout the session discussing positive childhood experiences.  He had mild wringing of the hands.  He avoided eye contact throughout the session with a downward gaze.  His mood was dysthymic.  Affect was dysthymic, restricted range of affect, and hopeful towards treatment.  Speech was normal in rate, somewhat flat in tone and volume.  Thought process was appropriate and focused on topic and thought content was appropriate.  There was no evidence of hallucination or delusion.  Denied suicidal ideation, plan, and intent and there was no evidence of homicidal ideation.  He was oriented times four and his cognition was estimated below average range.  He had moderate awareness of self/acceptance of problems.  The Veteran was diagnosed with PTSD, chronic, alcohol dependence, and rule out major depressive disorder, recurrent, moderate.  He was assigned a GAF score of 51.

In other VA treatment notes dated in April 2010 and May 2010 the Veteran's symptoms were substantially similar.  However, the Veteran was assigned a GAF score of 52.

In another VA treatment note dated in May 2010 the Veteran indicated that he had an increase in his alcohol consumption.  He reported that he had daily suicide ideation with a general plan of provoking the police.  However, he had no specific plan or intent.  The Veteran was noted to have adequate grooming with trimmed facial hair, casually dressed in red button down shirt, wore a baseball hat and glasses throughout the entire session.  He arrived early and engaged in conversation.  He was mildly distracted by noises from outside the office.  He had mild wringing of the hands.  He avoided eye contact throughout the session with a downward gaze.  His mood was depressed and guilt.  Affect was dysthymic, restricted range of affect, and hopeful towards treatment.  Speech was normal in rate, somewhat flat in tone and volume.  Thought process was appropriate and focused on topic and thought content was appropriate.  There was no evidence of hallucination or delusion.  Denied suicidal ideation, plan, and intent and there was no evidence of homicidal ideation.  He was oriented times four and his cognition was estimated below average range.  He had moderate awareness of self/acceptance of problems.  The Veteran was diagnosed with PTSD, chronic, alcohol dependence, and rule out major depressive disorder, recurrent, moderate.  He was assigned a GAF score of 50.

In a June 2010 VA treatment note the Veteran was noted to have adequate grooming with trimmed facial hair, casually dressed in red button down shirt, wore a baseball hat and glasses throughout the entire session.  He had notable muscle tension with heavier breathing associated with increased anxiety and stress.  He arrived early and engaged in conversation.  He was mildly distracted by noises from outside the office.  He had mild wringing of the hands and increased anxious fidgeting throughout the session.  He avoided eye contact throughout the session with a downward gaze.  His mood was depressed and anxious.  Affect was dysthymic, restricted range of affect, and anxious about starting group therapy.  Speech was normal in rate, somewhat flat in tone and volume.  Thought process was appropriate and focused on topic and thought content was appropriate.  There was no evidence of hallucinations or delusions.  Denied suicidal ideation, plan, and intent and there was no evidence of homicidal ideation.  He was oriented times four and his cognition was estimated below average range.  He had moderate awareness of self/acceptance of problems.  The Veteran was diagnosed with PTSD, chronic, alcohol dependence, and rule out major depressive disorder, recurrent, moderate.  He was assigned a GAF score of 50.

In other VA treatment notes dated in June 2010 the Veteran had substantially similar symptoms and was assigned a GAF score of 51.

In June 2010 the Veteran reported that he had nightmares that were not as bad as they were and that his sleep duration had improved.  He slept a little bit longer and less during the day.  Mental status examination revealed that the Veteran had dysphoric mood with congruent affect.  Appropriate grooming was demonstrated and no eye contact was made.  The Veteran had dark glasses and a hat and did not raise his head during the visit.  His speech was clear and goal directed thinking was observed.  There was no evidence of psychosis during the visit.  The Veteran denied suicidal ideation and homicidal ideation.  The Veteran was diagnosed with PTSD, major depressive disorder recurrent, moderate, and alcohol dependence.  The Veteran was assigned a GAF score of 55. 

In VA treatment notes dated in July 2010 and August 2010 the Veteran was noted to have adequate grooming with trimmed facial hair, casually dressed in red button down shirt, wore a baseball hat and glasses throughout the entire session.  He arrived early in July 2010 and on time in August 2010 and engaged in conversation.  He was mildly distracted by noises from outside the office.  He had mild wringing of the hands.  He avoided eye contact throughout the session with a downward gaze.  His mood was depressed and anxious.  Affect was dysthymic and restricted range of affect.  Speech was normal in rate, somewhat flat in tone and volume.  Thought process was appropriate and focused on topic and thought content was appropriate.  There was no evidence of hallucination or delusion.  Denied suicidal ideation, plan, and intent and there was no evidence of homicidal ideation.  He was oriented times four and his cognition was estimated below average range.  He had moderate awareness of self/acceptance of problems.  The Veteran was diagnosed with PTSD, chronic, alcohol dependence, and rule out major depressive disorder, recurrent, moderate.  He was assigned a GAF score of 52.

In August 2010 the Veteran had increased alcohol consumption and associated this with a visit from his wife's daughter and a friend.  The mental status examination results were substantially similar to those in July 2010.  

In July 2010 and September 2010 the Veteran was noted to have a dysphoric mood with congruent affect, appropriate grooming, no eye contact with a hat a sunglasses worn throughout the visit with head down.  There was clear speech and goal directed thinking was observed.  There was no evidence of psychosis during the visit and the Veteran denied suicidal and homicidal ideation.  The Veteran was diagnosed with PTSD, major depressive disorder recurrent, moderate, and alcohol dependence.  The Veteran was assigned a GAF score of 55.

In a VA treatment note dated later in September 2010 the Veteran was noted to be less anxious.  The Veteran was noted to have adequate grooming with trimmed facial hair, casually dressed in red button down shirt, wore a baseball hat and glasses throughout the entire session.  Psychomotor activity consisted of a slow and purposeful gait.  He avoided eye contact throughout the session with a downward gaze.  His mood was anxious but hopeful.  Affect was dysthymic, anxious, restricted range of affect.  Speech was normal in rate, somewhat flat in tone and volume.  Thought process was appropriate and focused on topic and thought content was appropriate.  There was no evidence of hallucination or delusion.  Denied suicidal ideation, plan, and intent and there was no evidence of homicidal ideation.  He was oriented times four and his cognition was estimated below average range.  He had moderate awareness of self/acceptance of problems.  The Veteran was diagnosed with PTSD, chronic, alcohol dependence, and rule out major depressive disorder, recurrent, moderate.  He was assigned a GAF score of 52.

The VA treatment records reveal that the Veteran underwent in vivo exposure exercises regarding his anxiety with the goal of tolerating anxiety while going out to a restaurant with his wife.  

VA treatment notes reveal that the Veteran's symptoms were substantially similar to September 2010 in October 2010, November 2010, December 2010, and January 2011.

Later in January 2011 the Veteran was noted to have a dysphoric mood with congruent affect.  Appropriate grooming was demonstrated.  There was no eye contact made and the Veteran had dark glasses and a hat.  He did not raise his head during the visit which was noted to be typical.  There was clear speech and goal directed thinking observed.  There was no evidence of psychosis and the Veteran denied suicidal and homicidal ideation.  The Veteran was diagnosed with PTSD and alcohol dependence in remission and was assigned a GAF score of 55.

In April 2011 the Veteran was afforded a VA C&P examination.  The Veteran's medical history was reviewed and it was noted that the Veteran was treated for a mental disorder and that his diagnoses were PTSD and rule out major depressive disorder.  There were no hospitalizations for his mental disorder.  The Veteran had symptoms over the prior year and was on individual therapy and medication management.  The examiner noted that the Veteran to not be undergoing group therapy.  The effectiveness of the therapy was noted to be poor.  The medication was noted to help minimally with nightmares.  No medications were prescribed for the Veteran's depression, panic attacks, and PTSD.  He was noted to have missed his appointments since February 2011 and that he was doing in-vivo therapy for PTSD.  The Veteran's symptoms were noted to be depressed mood, suicidal thoughts, decreased energy, poor appetite, loss of interest in pleasurable activities, feeling helpless and hopeless, feeling worthless, dysthymia, anhedonia, crying spells, and guilt or shame.  Depression was in the severe range of dysfunction and the Veteran could not identify a time when he did not feel depressed.  The Veteran reported episodes of panic every time he is in a situation that was new and cannot feel closed in or he begins to experience a racing heart, feeling like he needs to escape, chest pain, shortness of breath, and overwhelming anxiety.  He was unable to stay in the examiner's office unless the door was open and even with the door open had a great deal of difficulty managing his panic.

Examination revealed the Veteran wore a cap and sunglasses and was unable to establish eye contact.  This was noted to be consistent with his presentation during mental health appointments.  He was hyperactive, restless, and extremely tense.  He had a panic attack during the evaluation.  Speech was unremarkable.  Attitude was cooperative and guarded.  Affect was normal and mood was extremely anxious.  He was easily distracted by any noise outside of the office which appeared to be due to hypervigilence from PTSD.  Orientation was intact to person, time, and place.  Thought process and content were unremarkable.  He had no delusions or hallucinations.  His judgment was noted to be an understanding of the outcome of his behavior.  He understood that he had a problem and had average intelligence.  The Veteran was noted to have extreme difficulty with sleep due to frequent nightmares and that he cannot fall asleep or stay asleep.  The Veteran had irritability.  He interpreted proverbs appropriately and had no obsessive or ritualistic behavior.  The Veteran reported panic attacks whenever he feels closed in and avoided contacts outside the home due to panic attacks.  There were no homicidal thoughts.  He had suicidal thoughts but no plan.  He had fair impulse control.  There were no episodes of violence.  The Veteran was unable maintain a minimum of personal hygiene and was noted to have not bathed in some time.  The Veteran's remote and recent memory was normal.  His immediate memory was mildly impaired.

The Veteran had recurrent and intrusive distressing recollections of the event, including images, thoughts, or perceptions.  Recurrent distressing dreams of the event, acting or feeling as if the traumatic event were recurring, intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event, and psychological reactivity on exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event were noted.  He made efforts to avoid, thoughts, feelings or conversations associated with the trauma.  He made efforts to avoid activities, places, or people that arouse recollections of the trauma.  He had markedly diminished interest or participation in significant activities.  He had feelings of detachment or estrangement from others and had restricted range of affect.  He had difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilence, and exaggerated startle response.  The symptoms were chronic.  All symptoms of PTSD were noted to be in the moderate to severe range of dysfunction.  

The Veteran was interviewed but no tests were accomplished as the Veteran had these performed 13 months prior and records of the Veteran's mental health treatment.

The Veteran was diagnosed with PTSD, major depressive disorder, panic disorder with agoraphobia, and alcohol dependence.  He was assigned a GAF score of 48.  The Veterans usual occupation was construction sales supply which the Veteran was not employed due to disability.  The Veteran was noted to be unemployable.

The Veteran was noted to have had a decline in functioning since the prior examination.  The decline was noted to be in his performance in employment, family role functioning, social/interpersonal relationships, and recreation/leisure pursuits due to his PTSD.  The examiner noted that the in-vivo therapy may be intensifying his symptoms. 

The Veteran was noted to not have total occupational and social impairment due to PTSD.  He had symptoms resulting in deficiencies in the thinking including intrusive thoughts, decreased concentration, and hypervigilence, family relations including emotional detachment, isolation, and irritability, work including hypervigilence, irritability, and decreased concentration, and mood including irritability, severe depression, anxiety, and panic attacks.  

In a VA treatment note dated in April 2011 the Veteran was noted to have waited in the stairwell rather than the crowded waiting room.  The Veteran backed a chair up as far from the provider as possible until it was against the far wall and requested that the provider not come any closer.  He avoided eye contact with sunglasses and hat as was noted to be the norm.  He described symptoms of panic attacks, commonly triggered by being in close proximity to others which was noted to reinforce symptoms of agoraphobia.  The provider noted that although he Veteran had not been diagnosed with agoraphobia before, the onset of symptoms suggested it to have coincided with symptoms of PTSD.  He continued to have nightmares.  He denied suicidal ideation, plan or intent.  

The Veteran was noted to have adequate grooming and hygiene, casually dressed in a red button down shirt and wore a hat and glasses throughout the entire session.  He arrived on time for the appointment and moved a chair to create greater proximal distance between them.  He engaged in conversation and was notably distracted by external noises outside of the office.  He continually wrung his hands together.  He avoided eye contact with a downward gaze.  His mood was "alright."  His affect was panic, anxious, and depressed.  His speech was normal in rate but flat in tone and volume throughout the session.  Thought process and content were appropriate.  There was no evidence of hallucinations or delusions.  He denied suicidal ideation, plan, or intent.  He had no evidence of homicidal ideation.  The Veteran was oriented times four and his level of cognitive function was estimated at below average range.  The Veteran had moderate awareness of self/acceptance of problems.

The Veteran was diagnosed with PTSD, chronic, panic disorder with agoraphobia, major depressive disorder, and alcohol dependence.  He was assigned a GAF score of 50.

The Board finds that entitlement to an evaluation of 70 percent disabling, and no higher, for the period prior to April 7, 2011, for the Veteran's service-connected PTSD is warranted.  During the period prior to April 7, 2011, the Veteran's PTSD manifested symptoms of nightmares, suicidal ideation, difficulty sleeping, difficulty with concentration, avoidance of eye contact, difficulty with memory, depressed mood, and anxiety.  Taking the period as a whole, although there are some reports of good eye contact, the Veteran exhibited avoidance of eye contact during the period on appeal.  In addition, the Veteran exhibited hand wringing which was associated with anxiety during the period on appeal and the Veteran and the Veteran's spouse have competently and credibly reported significant anxiety attacks.  Also, during the period prior to April 7, 2011, on multiple occasions the Veteran was noted to have hallucinations.  The Veteran's wife was noted to be his sole source of socialization.  GAF score during the period on appeal prior to April 7, 2011, ranged from 50 to 58.  As noted above, a GAF score of 41 to 50 is defined as serious symptoms such as suicidal ideation, severe obsessional rituals, and frequent shoplifter or any serious impairment in social, occupational, or school functioning such as no friends, unable to keep a job.  A GAF of 51 to 60 is defined as moderate symptoms such as flat affect and circumstantial speech, and occasional panic attacks or moderate difficulty in social, occupational, or school functioning such as few friends, conflicts with peers or co-workers.

The Board notes that although the Veteran was diagnosed with agoraphobia in April 2011 and was noted to have panic attacks at that time.  Although the examiner in April 2011 indicated that the Veteran's functioning had declined since the prior examination, the Veteran's symptoms in April 2011 are substantially similar to those that the Veteran has suffered during the period on appeal prior.  This is noted by the Veteran's previous reports of suicidial ideation, lack of eye contact, difficulty with memory, and anxiety attacks.  In addition a treatment provider in April 2011 indicated that the Veteran's agoraphobia symptoms were contemporaneous with the Veteran's PTSD symptoms.  

As such, affording the Veteran the benefit of the doubt, the Board finds that the Veteran's PTSD more nearly approximates the criteria for an evaluation of 70 percent disabling for the period prior to April 7, 2011, as it manifests symptoms of occupational and social impairment, with deficiencies in most areas, such as work, family relations, and mood, due to such symptoms of suicidal ideation, anxiety attacks, irritability, and an inability to establish and maintain effective relationships.  

At no point during the period on appeal has the Veteran's PTSD manifested total occupational and social impairment as demonstrated by the Veteran's continued marriage and, therefore, the criteria for an evaluation of 100 percent disabling are not met at any point during the period on appeal.  Therefore, entitlement to an evaluation in excess of 70 percent disabling, for PTSD, is denied.

The Board has considered whether the Veteran's claim warrants referral to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321.  The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.   

As discussed above, there are no aspects of the Veteran's PTSD disability not contemplated by the schedular criteria.  See 38 C.F.R. § 4.130, Diagnostic Code 9411. 

Furthermore, the Board finds no evidence of any unusual or exceptional circumstances, such as frequent periods of hospitalization related to the service-connected disability at issue, that would take the Veteran's case outside the norm so as to warrant an extraschedular rating.  The Veteran has indicated employment impairment due to his PTSD.  However, the rating schedule contemplates occupational impairment commensurate with the level of disability.  See 38 C.F.R. §§ 4.1 and 4.130, Diagnostic Code 9411.  See also VAOPGCPREC 5-2005 (Nov. 25, 2005).  The Veteran has not required frequent periods of hospitalization related to PTSD.  Therefore, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted. See Thun v. Peake, 22 Vet. App. 111 (2008).

III.  SMC

Special monthly compensation is payable where the Veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the Veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

Subsection 1114(s) requires that a disabled Veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the special monthly compensation provided by that statute.  Under the law, subsection 1114(s) benefits are not available to a Veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling.

The Court has held that although a TDIU may satisfy the "rated as total" element of section 1114(s), a TDIU based on multiple underlying disabilities cannot satisfy the section 1114(s) requirement of "a service-connected disability" because that requirement must be met by a single disability.  The Court declared, however, if a Veteran were awarded a TDIU based on multiple underlying disabilities and then later receives a schedular disability rating for a single, separate disability that would, by itself, create the basis for an award of a TDIU, that the order of the awards was not relevant to the inquiry as to whether any of the disabilities alone would render the Veteran unemployable and thus entitled to a TDIU rating based on that condition alone.  Buie v. Shinseki, 24 Vet. App. 242, 250 (2010).  

In this case, the Board notes that effective April 7, 2011, the Veteran was assigned a TDIU based solely on his PTSD disability as the RO specifically determined that the PTSD disability was of sufficient severity to alone produce unemployability.  The Board finds that although the PTSD disability is not rated as 100 percent, for SMC purposes this disability satisfies the requirement of a "service-connected disability rated as total."  See Buie v. Shinseki, 24 Vet. App. 242, 251 (2011); see also Bradley v. Peake, 22 Vet. App. 280, 293 (2008).

As of December 9, 2006, the Veteran was in receipt of service-connected benefits for diabetes mellitus, type II, rated as 20 percent disabling; tinnitus, rated as 10 percent disabling; peripheral neuropathy, left upper extremity associated with diabetes mellitus, type II, rated as 10 percent disabling; peripheral neuropathy, right upper extremity associated with diabetes mellitus, type II, rated as 10 percent disabling; peripheral neuropathy, left lower extremity associated with diabetes mellitus, type II, rated as 10 percent disabling; peripheral neuropathy, right lower extremity associated with diabetes mellitus, type II, rated as 10 percent disabling; and bilateral hearing loss, rated as noncompensably disabling.  Applying the bilateral factor to the upper and lower extremity neuropathies, the Veteran's diabetes mellitus, type II; tinnitus; peripheral neuropathy, left upper extremity associated with diabetes mellitus, type II; peripheral neuropathy, right upper extremity associated with diabetes mellitus, type II; peripheral neuropathy, left lower extremity associated with diabetes mellitus, type II; peripheral neuropathy, right lower extremity associated with diabetes mellitus, type II; and bilateral hearing loss, have a combined disability rating of 60 percent.  See 38 C.F.R. §§ 4.25, 4.26 (2012). 

Because the Veteran has a single service-connected disability rated as total (i.e. PTSD), and has additional service-connected disabilities (i.e. diabetes mellitus, type II; tinnitus; peripheral neuropathy, left upper extremity associated with diabetes mellitus, type II; peripheral neuropathy, right upper extremity associated with diabetes mellitus, type II; peripheral neuropathy, left lower extremity associated with diabetes mellitus, type II; peripheral neuropathy, right lower extremity associated with diabetes mellitus, type II; and bilateral hearing loss) that are independently rated at 60 percent, the criteria for SMC at the housebound rate were met as of April 7, 2011.  Thus, in light of the Court's decisions in Bradley and in Buie, entitlement to SMC at the housebound rate under 38 U.S.C.A. § 1114(s) is granted, effective April 7, 2011.


ORDER

Subject to the laws and regulations governing the payment of monetary benefits, an evaluation of 70 percent disabling, and no higher, for PTSD, for the period prior to April 7, 2011, is granted.

Entitlement to an evaluation in excess of 70 percent disabling, for PTSD, for the period beginning April 7, 2011, is denied.

Subject to the law and regulations governing payment of monetary benefits, entitlement to special monthly compensation at the housebound rate under 38 U.S.C.A. § 1114(s) is granted, effective April 7, 2011.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


